United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
)
)
)
)
)

J.W., Appellant
and
U.S. PEACE CORPS, Santo Domingo,
Dominican Republic, Employer

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2182
Issued: May 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 24, 2010 appellant filed an appeal of an August 11, 2010 decision of the
Office of Workers’ Compensation Programs denying reimbursement of medical expenses.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied reimbursement for a March 31, 2010
cervical colposcopy.
On appeal, appellant asserts that new medical evidence established her entitlement to
reimbursement of medical expenses incurred on March 31, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 2, 2010 appellant, then a 25-year-old volunteer, filed an occupational
disease claim (Form CA-2) alleging that on or before July 11, 2008 she sustained human
papillomavirus (HPV) and genital warts while employed in the Dominican Republic. An
employing establishment official confirmed that she had no preemployment history of HPV.
Dr. Samuel Guerrero, an attending physician in the Dominican Republic,2 diagnosed an
inflamed cervix in August 2007 and genital warts in January 2008. A January 31, 2008
papanicolaou smear (Pap) and March 10, 2008 colposcopy and biopsy showed HPV of a highrisk strain. A July 21, 2008 Pap showed HPV, coccobacilli and mild cervical dysplasia. In
August 2008, appellant underwent laser vaporization of cervical lesions.
Appellant’s volunteer term ended on September 18, 2008. She developed vulvar lesions
in October 2008. The employing establishment authorized a January 2009 follow-up pap smear.
In a January 19, 2010 report, Dr. Alan B. Birnkrant, an attending Board-certified gynecologist,
diagnosed HPV, gonorrhea, chlamydia and multiple types of herpes. He obtained a Pap on
January 19, 2010 showing low grade squamous epithelial lesions consistent with HPV infection.
On April 2, 2010 the Office accepted that appellant sustained “abnormal pap and HPV”
on or before July 11, 2008.
In a June 10, 2010 letter, the Office noted that appellant had telephoned regarding
reimbursement for a March 31, 2010 medical appointment for procedure code 57454, a cervical
colposcopy. It advised her that to approve her request for reimbursement, she must submit her
physician’s notes from the March 31, 2010 visit explaining the purpose of the treatment. The
Office would then ascertain if the procedure was related to the accepted conditions and therefore
reimbursable under the Act.
The Office telephoned appellant on July 16, 2010 and again requested that she submit a
copy of the March 31, 2010 treatment notes.
By decision dated August 11, 2010, the Office denied reimbursement for the March 31,
2010 cervical colposcopy. It found that, as appellant did not submit the requested March 31,
2010 medical report, it could not be ascertained if the services provided were necessitated by the
accepted HPV.
LEGAL PRECEDENT
Section 8103 of the Act3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
2

Dr. Guerrero’s reports were reviewed by an employing establishment medical officer whose signature is
illegible.
3

5 U.S.C. §§ 8101-8193.

2

reduce the degree or the period of disability or aid in lessening the amount of the monthly
compensation.4 In interpreting section 8103, the Board has recognized that the Office has broad
discretion in approving services provided under the Act. The only limitation on the Office’s
authority is that of reasonableness.5 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.6
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.7 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.8 Therefore, in order to prove that
the medical services were warranted, appellant must submit evidence to show that those services
were for a condition causally related to the employment injury and that the services were
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.9
ANALYSIS
The Office accepted that appellant sustained HPV causing abnormal pap smears.
Appellant submitted treatment notes through October 2008 diagnosing HPV and cervical
changes. She requested reimbursement for a March 31, 2010 cervical colposcopy. The Office
denied payment for this procedure by an August 11, 2010 decision. It is appellant’s burden of
proof to establish that the Office abused its discretion by denying reimbursement for the
colposcopy.
The Office advised appellant in a June 10, 2010 letter and in a July 16, 2010 telephone
call that it could not reimburse the requested expenses without her physician’s notes from the
March 31, 2010 visit explaining why the colposcopy was necessitated by the accepted
conditions. However, appellant did not submit such evidence. She submitted January 19, 2010
reports from Dr. Birnkrant, an attending gynecologist, diagnosing cervical HPV lesions as well
as three nonaccepted venereal diseases. Dr. Birnkrant did not mention a colposcopy. As
appellant failed to submit supporting medical evidence, the Board finds that the Office acted
within its discretion in denying reimbursement of the March 31, 2010 colposcopy.10

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

Mira R. Adams, 48 ECAB 504 (1997).

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

8

Id.

9

R.L. Docket No. 08-855 (issued October 6, 2008).

10

G.A., Docket No. 09-2153 (issued June 10, 2010).

3

On appeal, appellant asserts that new medical evidence established her entitlement to
reimbursement for the March 31, 2010 colposcopy. The Board may not consider new evidence
for the first time on appeal that was not before the Office at the time it issued the final decision in
the case.11 Appellant may submit such evidence to the Office in support of a valid request for
reconsideration.
CONCLUSION
The Board finds that the Office properly denied reimbursement for a March 31, 2010
cervical colposcopy.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 11, 2010 is affirmed.
Issued: May 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

20 C.F.R. § 501.2(c). This evidence can be submitted to the Office along with a request for reconderation.

4

